Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
 It is respectfully asked that Applicant appropriately include cross-references to related applications.
The disclosure is objected to because of the following informalities: [0014] the term (one) is assumed to refer to patent literature 1 listed in [0003]
Appropriate correction is required.
[0002] it is unclear what applicant intends “current circumstances” to indicate.  While this is not a means of rejection, appropriate clarification would be appreciated.  
[0019] it is unclear if there are typographical errors regarding spacing.

Claim Interpretation

Claim 1 is unclear regarding “a manufacture-related process step” The specification does not limit this to any particular process step thus giving the claims the broadest reasonable interpretation in light of the specification no specific additional step of manufacturing is required in present claim 1.
Claims 4, 7, 8, and 9 state “to separate the glass film” no orientation of separation is defined thus for the purpose of this examination any separation is considered to meet this limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "a position corresponding to the non-contact portion" in claim 1 is a relative term which renders the claim indefinite.  The term " a position corresponding to the non-contact portion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example is corresponding intended to mean at the non-contact portion, or while the glass film is not in contact with the conveyance sheet material or does corresponding mean within a predetermined distance or in the vicinity of.  The amount of interpretations of this limitation renders the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hasegawa (US 20160168003) referred to as Hasegawa herein after.
Regarding claim 1, Hasegawa discloses a method of manufacturing a glass film (G), comprising:
a conveying step of conveying an elongated glass film (G) from upstream to downstream in a conveying direction along a longitudinal direction thereof (See Fig 1); and
a manufacture-related process step of subjecting the glass film (G) to a predetermined process,
Conveying the glass ribbon (G) through conveyance unit (4) comprising three belt conveyors (13a-c) [0107], (Fig 1)
wherein the conveying step comprises moving a conveyance sheet material (s1/s2 of a resin foam [0110]-[0111]- the claims do not require a single continuous conveyance sheet material and where Hasegawa discloses the same material for s1 and s2 and that it may be a closed loop it meets the present claim limitations).  The conveyance sheet material is brought into contact with a lower surface of the glass film (G), to thereby convey the glass film, wherein the conveyance sheet material comprises:
a first contact portion, shown at conveyor 13b, that is brought into contact with the lower surface of the glass film (G) on the upstream side in the manufacture-related process step;
a second contact portion, shown at conveyor 13c, that is brought into contact with the lower surface of the glass film  on the downstream side in the manufacture-related process step; and
a non-contact portion that is formed between the first contact portion and the second contract portion and is prevented from being brought into contact with the lower surface of the glass film (see Fig 1 between 13b and 13c), and
wherein the manufacture-related process step comprises subjecting the glass film to the predetermined process at a position corresponding to the non-contact portion while simultaneously moving the first contact portion, the second contact portion, and the non-contact portion of the conveyance sheet material through the conveying step.  Given that “the predetermined process may be conveying in itself, or naturally cooling or separation of the outer edge as shown in Fig 1 of Hasegawa this limitation of present claim 1 is met.
Regarding claim 2, [0110] states that 13b is the stationary conveyor and [0111] is configured to convey thus the drive conveyor moving the second contact portion to thereby simultaneously move the first contact portion and non-contact portion.
Regarding claims 4 and 7, Hasegawa discloses a cutting step (5) with a laser beam to separate the glass film at least [0108], [0117].

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa as evidenced by or further in view of Applicant’s admitted prior art and (US 20120047957 A1).
Regarding claim 5, the method steps of claim 4 (which depends from claim 1) are all taught by Hasegawa as discussed above.  Thus the cutting step of claim 4 would necessarily be expected to create a thread like peeled material in a helical shape as discussed by applicant own admission in [0007] of the specification in regard to patent literature 3 which is published at US 20120047957 A1 and relied on herein. Alternatively, (US 20120047957 A1) discloses a method of laser cutting of a glass sheet to produce a clean edge [0010] Fig 3, thus it would be obvious to one skilled in the art to specifically use the laser cutting of (US 20120047957 A1) to produce a clean edge.
Should applicant contest this would not occur or made obvious as discussed above then evidence should be provided and the claims should be amended to include the steps which would result in the inventive property.

Allowable Subject Matter
Claims 3, 6, 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to for informalities and being based on a rejected claim but allowable for the reasons below. Claims 8 and 11 are allowable for being dependent from claim 3.
Claim 3 requires, “the non-contact portion is supported by a first guide roller arranged on the upstream side and a second guide roller arranged on the downstream side so that the non-contact portion is deformed downward into a recessed shape at a position below the first contact portion and the second contact portion, and wherein a separation distance between the first guide roller and the second guide roller in the conveying direction is set to be larger than a separation distance between the first contact portion and the second contact portion.”  While prior art not relied upon but listed below discusses placing additional roller for tension control it is regarding the tension of the glass file itself and not the conveyance sheet material in combination with the non-contact portion as listed in claim 1 being deformed downward into a recessed shape at a position below the first contact portion and second contact portion in combination with the separation distances required by claim 3.  Claim 3 which includes the limitations of claim 1.
Claim 6 is objected to but allowable for at least the allowable subject matter as claim 3 listed above. In addition to the subject matter rejected in claims 1-2 which claim 6 is dependent from.  Claims 9 and 12 are objected to but contain allowable subject matter for being dependent on claim 6 which contains allowable subject matter previously discussed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150076203- discusses conveying over a resin
US 10829404 Fig 3-4
US 20150315059 [0039] discusses tension
US 20130129987, US 201410311909 discuss tension of glass sheet with rollers




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741